Citation Nr: 0926603	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-11 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable rating for tanned 
facial skin with lentigines.

2.  Entitlement to an initial rating in excess of 10 percent 
for right elbow sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training 
(ACDUTRA) from April to July 1992, and active military 
service from December 1992 to December 1996, October 2001 to 
March 2002, and February 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Boston, Massachusetts.  The issues before the Board 
today were remanded in June 2008 for further evidentiary and 
procedural development.  As discussed below, the Board finds 
that there was substantial compliance with its remand; thus, 
it may proceed with a decision at this time.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law 
Judge in May 2008; a transcript of that hearing is associated 
with the claims folder.


FINDINGS OF FACT

1.  Throughout this appeal, tanned facial skin with 
lentigines has been manifested by scattered dark or tan spots 
prominently visible on the Veteran's cheeks measuring 0.5 
square centimeters in total and constituting no more than 5 
percent of his exposed body surface area; treatment has been 
limited to topical therapies.

2.  Prior to November 17, 2008, the Veteran's right elbow 
sprain is manifested by subjective complaints of pain and 
discomfort with use and objective evidence of full range of 
motion, strength, and sensation.  

2.  As of November 17, 2008, the Veteran's right elbow sprain 
is manifested by subjective complaints of constant aching 
pain with increased pain and discomfort with use and 
objective evidence of flexion limited to 90 degrees and 
extension limited to 90 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, and no 
higher, have been met throughout this appeal for tanned 
facial skin with lentigines.  38 U.S.C.A. § 1151, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7822 (2008).

2.  The criteria for an initial rating of 30 percent, and no 
higher, have been met for the Veteran's right elbow sprain as 
of November 17, 2008, and no earlier.  38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5024 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  An August 2008 letter expressly told 
him to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that an August 2008 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information 
and evidence was needed to substantiate his claims for higher 
initial ratings decided herein.  It also requested that he 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
Finally, the August 2008 letter provided notice as to the 
information and evidence necessary to establish a disability 
rating and an effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  

Although the August 2008 VCAA letter was sent to the Veteran 
after the May 2005 rating decision which awarded service 
connection and assigned initial ratings, the Board finds that 
any timing defect was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice provided to 
the Veteran in August 2008 fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and a March 2009 supplemental statement of the 
case was provided to the Veteran.  See id.; Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that, for an increased compensation claim, section 
5103(a) requires first element notice that is more tailored 
to the claim at issue.  With respect to the Veteran's initial 
rating claim presently on appeal, the Board observes that the 
Court, in Vazquez-Flores, distinguished claims for increased 
compensation of an already service-connected disability from 
those regarding the initial-disability-rating element of a 
service connection claim.  In addition, the Court has 
previously held that, when the rating decision that is the 
basis of the appeal was for service connection for a 
disability, once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated.  See Dingess, 19 Vet. App. at 490-91, aff'd by 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  As such, in the 
instant case, a discussion of whether sufficient Vazquez-
Flores notice has been provided for the Veteran's claims is 
not necessary.

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
The Veteran's service treatment records are associated with 
the claims folder, as well as all relevant VA and non-VA 
treatment records.  He has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claims.  

The Veteran was afforded multiple VA examinations during this 
appeal for the specific purpose of evaluating the current 
manifestations and severity of his facial skin and right 
elbow disabilities.  See VA Examination Reports dated in 
October 2004 and November 2008.  In regards to his right 
elbow disability, these examination reports reflect that the 
examiners took the principles of 38 C.F.R. § 4.40 and 4.45 
into account with respect to functional loss due to pain, 
weakness, fatigability, and incoordination, in evaluating the 
Veteran's disability.  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995).  As for both disabilities on appeal, the 
examination reports reflect that a review of the claims file 
was completed in conjunction with the examinations, and all 
relevant and pertinent findings were reported, including any 
functional impact on the Veteran's daily life and employment.  
As such, the Board finds that the Veteran was provided with 
examinations that are adequate for rating purposes.  See 
38 C.F.R. § 4.2 (2008).  See also Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (VA must ensure that any VA examination 
undertaken during an appeal is adequate for rating purposes).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

With respect to the Veteran's service-connected right elbow 
sprain, 38 C.F.R. § 4.40 allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability, and 
incoordination.

A. Tanned Facial Skin with Lentigines

The Veteran is currently in receipt of service connection for 
tanned facial skin with lentigines, rated as noncompensable 
(zero percent), effective August 1, 2003, pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7822 (2008).  He has 
expressed disagreement with the initial rating assigned, 
asserting that a higher rating was warranted; this is the 
issue now before the Board for appellate review.  

Diagnostic Code 7822 applies to papulosquamous disorders not 
listed elsewhere in the Rating Schedule, and provides for 
noncompensable evaluation when there is less than 5 percent 
of the entire body or exposed areas affected, and; no more 
than topical therapy required during the past 12-month 
period.  A 10 percent evaluation is warranted when there is 
at least 5 percent, but less than 20 percent, of the entire 
body or exposed areas affected, or; systemic therapy or 
intensive light therapy required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
evaluation is warranted when there is 20 to 40 percent of the 
entire body or exposed areas affected, or; systemic therapy 
or intensive light therapy required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  Finally, a 60 percent evaluation is warranted 
when there is more than 40 percent of the entire body or 
exposed areas affected, and; constant or near-constant 
systemic medications or intensive light therapy required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7822.  Alternatively, the VA should rate as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  Id.  

The Veteran's contemporaneous treatment records, including 
his service treatment records, are silent for clinical 
findings pertinent to the above rating criteria.  However, 
the record contains two VA examination reports, dated in 
October 2004 and November 2008.  Both examination reports 
reflect that the Veteran's face is tanned with scattered dark 
or tan spots prominently visible on his cheeks.  The November 
2008 VA examination report indicates that the Veteran has 
nine spots on his left cheek ranging in size from 3 to 5 
millimeters (mm.), and one spot on his right cheek that is 5 
mm.  The examiner estimated that this constitutes 5 percent 
of the Veteran's exposed body surface area.  The Veteran did 
not report any active treatment in either October 2004 or 
November 2008, but he testified in May 2008 that he 
occasionally uses topical creams.  See Hearing Transcript, p. 
7.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board is of the opinion 
that the Veteran is entitled to an initial rating of 10 
percent, and no higher, throughout this appeal.  In this 
regard, the competent medical evidence demonstrates that his 
tanned facial skin with lentigines affects at least 5 percent 
of his exposed body surface area.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7822.  An initial rating in excess of 10 
percent is not warranted at any time during this appeal, 
however, because there is no competent evidence that this 
disability affects 20 percent or more of his total or exposed 
body surface area, nor is there any indication that it has 
ever been treated with systemic or intensive light therapy.  
See id.  See also Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (the Board must consider whether there has been an 
increase in a disability during an appeal sufficient to 
warrant a higher evaluation, thereby making staged ratings 
appropriate); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In accordance with Diagnostic Code 7822, the Board considered 
whether a rating in excess of 10 percent might be appropriate 
under the various diagnostic codes which apply to 
disfigurement of the head, face, or neck, and scars.  In the 
present case, Diagnostic Code 7800, which applies to 
disfigurement of the head, face, or neck, is the only 
appropriate diagnostic code for consideration as there is no 
competent lay or medical evidence that the Veteran's tanned 
facial skin with lentigines is characterized by instability, 
pain, or functional limitation.  See VA Examination Report 
dated in November 2008.  

Pursuant to Diagnostic Code 7800, an evaluation in excess of 
10 percent requires evidence of visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; two 
or three characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2008).  In the present case, 
the competent medical evidence reflects that the Veteran's 
tanned facial skin with lentigines affects no more than 0.5 
square centimeters (sq. cm.) (ten spots of 5 mm. each equals 
50 sq. mm.).  Additionally, the November 2008 VA examiner 
noted that there was no obvious disfigurement and that the 
Veteran's benign sun spots were not manifested by any tissue 
or deep skin involvement.  These findings do not demonstrate 
symptoms associated with a higher rating, including any 
characteristics of disfigurement; thus, a higher rating is 
not warranted under Diagnostic Code 7800.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 Note (1) (describes the eight 
characteristics of disfigurement).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher evaluation for this disability, as a review 
of the record, to include the medical evidence, fails to 
reveal any additional functional impairment, including pain, 
limitation of motion, or manifestations such as oozing, 
crusting, or deep skin affection, associated with such 
disability to warrant consideration of alternate rating 
codes. 

The Board notes that it considered the Veteran's lay 
statements in assigning a 10 percent rating.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (Board must address 
veteran's lay assertions).  As a lay person, the Veteran is 
competent to provide evidence regarding the symptomatology he 
experiences.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, he is not competent to provide opinions 
requiring medical knowledge, such as whether his symptoms 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As discussed above, the clinical findings 
noted at the October 2004 and November 2008 VA examinations 
are most consistent with a 10 percent evaluation, and no 
higher.  

Finally, the Board has also considered whether the record 
raises the matter of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (2008).  There is no indication, 
however, that the Veteran's facial skin disability has any 
functional impact on his daily and occupational functioning.  
Thus, it is difficult to comprehend how a rating in excess of 
the currently assigned 10 percent is warranted.  See 
38 C.F.R. § 4.1 (2008) (the purpose of the Rating Schedule is 
to compensate a veteran for the average impairment in earning 
capacity resulting from his service-connected disability).  
Moreover, the Rating Schedule appears to adequately address 
the symptoms described by the Veteran and the VA examiners.  
Thus, the Board concludes that referral for extra-schedular 
consideration is not warranted.  See Thun v. Peake, 22 Vet. 
App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

In sum, the Board finds that a 10 percent rating, and no 
higher, should be assigned for the Veteran's service-
connected tanned facial skin with lentigines for the entirety 
of this appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Right Elbow Sprain 

Historically, the Veteran was awarded service connection for 
right elbow sprain by RO rating decision dated in May 2005 
and assigned a noncompensable (zero percent) initial rating, 
effective November 6, 2003.  The Veteran expressed 
disagreement with the rating assigned, asserting that a 
higher rating was warranted.  In March 2006, the RO 
identified that clear and unmistakable error had occurred in 
the assignment of the effective date for the Veteran's award, 
and changed the effective date of his award to August 1, 
2003.  Thereafter, following a remand by the Board in June 
2008, the RO increased the initial rating assigned from 
noncompensable to 10 percent, effective August 1, 2003.  The 
Veteran did not withdraw his appeal following this increase, 
and his accredited representative continues to assert that 
his right elbow sprain should be rated as 20 percent 
disabling.  See Appellant's Post-Remand Brief dated June 30, 
2009.  The issue of entitlement to an initial rating in 
excess of 10 percent for right elbow sprain is now before the 
Board for appellate review.  

The Veteran's right elbow sprain is rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024 
(2008).  This diagnostic code applies to tenosynovitis and 
will be rated on limitation of motion of affected parts, as 
arthritis, degenerative.  Id.  Diagnostic Code 5003 applies 
to arthritis, degenerative, and provides that the Veteran's 
right elbow sprain should be rated according to the 
applicable limitation of motion criteria.  If, however, the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 10 
percent evaluation is appropriate for each major joint or 
group of minor joints affected by limitation of motion that 
is objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2008). 

Limitation of motion of the elbow is rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5205 through 5208 (2008).  
A brief review of these diagnostic codes reflects that two 
ratings are provided for each specific criterion, one major 
and one minor.  Major and minor refer to a veteran's 
handedness, with a higher rating sometimes available for a 
disability affecting a veteran's dominant hand.  The 
historical evidence of record reflects that the Veteran is 
right-handed.  Thus, the major ratings are for application.  

Initially, the Board observes that separate ratings are not 
for application under Diagnostic Codes 5205 through 5208.  In 
this regard, all of these diagnostic codes consider the 
functional effects of limitation of motion of the elbow 
joint.  Therefore, to assign a separate rating would 
represent "pyramiding," which is expressly prohibited by VA 
law and regulations.  38 C.F.R. § 4.14 (2008).  See Esteban 
v. Brown, 6 Vet. App. 259 (1994) (the critical inquiry in 
determining whether there is pyramiding is whether any of the 
symptomatology is duplicative or overlapping).  

Turning to the applicable rating criteria, the Board notes 
that Diagnostic Code 5205 is not for application in the 
present case because there is no competent evidence of 
ankylosis of the elbow joint.  Diagnostic Code 5206 provides 
for a noncompensable (zero percent) rating when major flexion 
is limited to 110 degrees, a 10 percent rating when major 
flexion is limited to 100 degrees, a 20 percent rating when 
major flexion is limited to 90 degrees, a 30 percent rating 
when major flexion is limited to 70 degrees, a 40 percent 
rating when major flexion is limited to 55 degrees, and a 50 
percent rating when major flexion is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5206.  

Diagnostic Code 5207 provides for a noncompensable (zero 
rating) when major extension is limited to 45 degrees, a 10 
percent rating when major extension is limited to 60 degrees, 
a 20 percent rating when major extension is limited to 75 
degrees, a 30 percent rating when major extension is limited 
to 90 degrees, a 40 percent rating when major extension is 
limited to 100 degrees, and a 50 percent rating when major 
extension is limited to 110 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5207.  

Finally, Diagnostic Code 5208 provides for a 20 percent 
rating when flexion is limited to 100 degrees and extension 
is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5208.  

The Veteran's medical records show that he was seen during 
service for an injury to his right bicep with complaints of 
pain in his right elbow.  See Service Emergency Room Record 
dated March 25, 2003.  Physical examination revealed 
tenderness to palpation with full range of motion in the 
elbow joint.  See id.  Post-service, the Veteran was seen by 
a private physician for complaints of elbow pain following a 
"pulling exercise" at work.  See Massachusetts General 
Hospital (MGH) Record dated March 3, 2004.  The Veteran 
indicated that he experienced pain in his right elbow with 
lifting and pulling; there were no subjective complaints of 
numbness, tingling, or weakness.  Clinical examination showed 
tenderness to palpation with full range or motion, strength, 
and sensation.  See id.  

Thereafter, the Veteran was evaluated by the VA in October 
2004.  He again complained of occasional pain and discomfort, 
especially with heavy lifting or straining.  He relayed that 
a private physician at MGH had told him that he had a 
ligamentous problem, but that he was not currently receiving 
any treatment for his right elbow.  Objective examination of 
the right elbow revealed a normal circumference as compared 
to the left elbow; the Veteran demonstrated full range of 
motion without any evidence of local tenderness or decreased 
strength.  The VA examiner also noted that there was no 
evidence of a ligamental injury.  X-rays taken in September 
2004 were reported as showing no demonstrable fracture or 
effusion.  There was a questionable osteochondral injury of 
the capitellum of the humerus without secondary 
osteoarthritis.  An MRI study was recommended; it was 
unremarkable.  See MRI Study dated October 21, 2004.  An 
addendum to the October 2004 VA examination report reflects 
that the Veteran is required to carry and climb ladders as 
part of his duties as a firefighter and that such activities 
cause increased pain and discomfort.  It was the examiner's 
opinion that this repeated use of the Veteran's right elbow 
causes an additional 5 degrees of restriction in the flexion 
of his elbow.  

Following the October 2004 VA examination, the Veteran's 
medical records are silent for additional clinical findings 
pertinent to this appeal.  He was eventually reexamined in 
November 2008, at which time he reported decreased strength 
in his right arm, constant aching in his right elbow, and 
pain radiating down to his wrist and hand with occasional 
numbness of the hand and fingers.  Clinical examination 
demonstrated flexion and extension limited by pain, 
resistance, and repetition to 90 degrees; pronation and 
supination were 80 degrees.  The examiner noted a positive 
Tinel's sign; however, an electromyography (EMG) study 
revealed no electrophysiologic evidence for median 
neuropathy, ulnar neuropathy, or cervical radiculopathy.  The 
final diagnosis was recurrent right elbow strain.  The 
examiner indicated that the Veteran is a firefighter and that 
he experiences pain in his right arm if he pulls or drags any 
heavy item.  Based on the examination, it was the examiner's 
opinion that the Veteran's right elbow disability has a 
significant occupational impact on his ability to lift, carry 
and reach; it also affects his stamina and strength to the 
point where the Veteran reported using his left hand for any 
movements requiring strength.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board is of the opinion 
that the competent evidence of record as of November 17, 
2008, reflects symptomatology that more nearly approximates a 
30 percent disability rating.  Specifically, there is 
objective evidence of limitation of extension to 90 degrees.  
See  38 C.F.R. § 4.71a, Diagnostic Code 5207.  There is also 
evidence of limitation of flexion warranting a 20 percent 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5206.  
However, as previously discussed, the Board may not assign 
separate ratings for Diagnostic Codes 5205 through 5208 as 
this would constitute pyramiding.  

In assigning a staged rating, the Board notes that it 
considered the Veteran's lay statements that he is entitled 
to an initial rating in excess of 10 percent for the entirety 
of this appeal.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (Board must address veteran's lay 
assertions).  And while acknowledging that he is competent to 
provide evidence regarding the symptomatology he experiences, 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a lay person is 
competent to report information of which he has personal 
knowledge, i.e., information that he can gather through his 
senses), the Board observes that he is not competent as a lay 
person to provide opinions requiring medical knowledge, such 
as whether his symptoms satisfy diagnostic criteria.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Furthermore, competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  Thus, the Veteran's lay assertions that he 
is entitled to a higher rating alone are not competent 
medical evidence that provides a basis for the assignment of 
a higher rating.  In the present case, November 17, 2008, the 
date of the VA examination, represents the earliest competent 
evidence of any contemporaneous lay evidence that the 
Veteran's right elbow had worsened in severity.  In this 
regard, prior to the November 2008 VA examination the Veteran 
reported that he only experienced pain with use.  See, e.g., 
Hearing Transcript, p. 7.  However, at the November 2008 VA 
examination he indicated that he had a constant aching pain.  
In addition to the Veteran's lay statements regarding his 
disability, November 17, 2008, is the first indication in the 
objective medical record of worsening symptomatology.  
Conversely, the record prior to such date indicates that the 
Veteran did not seek regular treatment for his right elbow, 
and objective examination showed full flexion and extension.  
Such evidence is more consistent with his already assigned 10 
percent rating.  

Thus, with consideration of the competent medical and lay 
evidence of record, and granting all reasonable doubt in 
favor of the Veteran, the Board finds that November 17, 2008, 
is the earliest date of record in which the evidence 
demonstrates an increase in the severity of the Veteran's 
left shoulder disability sufficient to warrant a higher 
rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  A rating in excess of 30 
percent is not shown by the competent evidence of record as 
there is no indication in either the lay or medical evidence 
of right elbow flexion limited to 55 degrees, right elbow 
extension limited to 100 degrees, or ankylosis.  

In addition to determining whether the Veteran is entitled to 
a higher rating under his present Diagnostic Code 5024, 
consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as to whether a higher rating may be assigned on the 
basis of an alternate diagnostic code or whether a separate 
rating might be assigned for any additional functional 
impairment associated with the Veteran's service-connected 
right elbow disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  For the reasons discussed below, the Board 
finds no basis upon which to assign a higher evaluation 
and/or additional ratings.

Higher ratings are available under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5209 through 5213.  However, the competent 
medical evidence of record fails to indicate that the 
Veteran's right elbow sprain is characterized by a flail 
joint, nonunion of the radius and ulna with flail false 
joint, nonunion of the ulna or radius with false movement, or 
bone fusion with the hand fixed in supination or 
hyperpronation.  See X-ray Report dated September 23, 2004; 
MRI Study dated October 21, 2004; VA Examination Reports 
dated in October 2004 and November 2008.  Absent competent 
evidence of symptomatology associated with these diagnostic 
codes, higher ratings are not available under them.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5209 to 5213 (2008).  

As noted above, the Veteran reported subjective complaints of 
radiating pain with occasional numbness in his hand and 
fingers at the November 2008.  There was also objective 
evidence of a positive Tinel's sign.  Such evidence is 
suggestive of nerve impairment; thus, the Board has 
considered whether a separate rating is appropriate for these 
associated symptoms.  In concluding that a separate rating is 
not warranted, the Board observes that an EMG study conducted 
in conjunction with the November 2008 failed to reveal any 
clinical evidence of nerve impairment associated with the 
Veteran's right elbow sprain.  As such, the Board concludes 
that a separate rating for associated nerve impairment is not 
warranted.  

Finally, the Board has considered whether the record raises 
the matter of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  The above determination is based upon 
application of the pertinent provisions of VA's Rating 
Schedule.  However, in some cases a disability may present 
exceptional or unusual circumstances with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).  In these cases, a referral for consideration of an 
extra-schedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the rating schedule.  Id.  If 
there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment 
of an extra-schedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required.  38 
C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The record reflects that the Veteran is employed as a 
firefighter and that this occupation requires him to carry 
and climb ladders as well as perform heavy lifting, pulling, 
and dragging.  As noted above, the Veteran has started to use 
his left upper extremity for movement requiring strength due 
to the pain and weakness experienced in his right arm with 
such activities.  He also reports occasional loss of grip 
strength associated with this pain.  See Hearing Transcript, 
p. 7.  

The criteria in the Rating Schedule pertaining to the 
Veteran's disability focus on limitation of motion with 
consideration of additional functional loss due to pain, 
fatigue, lack of endurance, and incoordination.  Such 
criteria address the symptomatology reflected in the 
competent medical and lay evidence of record.  Furthermore, 
although there is evidence that his right elbow disability 
interferes with his employment, the Board is of the opinion 
that it cannot be characterized as 'marked interference.'  In 
this regard, the Veteran testified in May 2008 that he has 
remained on duty as a firefighter despite his right elbow 
problems, and that he has never been unable to perform his 
duties.  See Hearing Transcript, p. 7.  He stated that he 
does not leave when he strains his elbow at work, but that he 
rests it when he gets home.  Id.  

Under these circumstances, the Board concludes that that the 
applicable rating criteria adequately address the functional 
impairment and symptomatology associated with the Veteran's 
disability and any potential loss in earning capacity.  Cf. 
Smallwood v. Brown, 10 Vet. App. 93, 97-8 (1997) (the Board 
was required to consider whether referral for an extra-
schedular rating was warranted where a medical examiner 
stated that a foul-smelling odor related to the veteran's 
osteomyelitis precluded employment in a confined space with 
other workers).  Thus, referral for extra-schedular 
consideration is not warranted.  38 C.F.R. § 3.321(b)(1); 
Thun, 22 Vet. App. at 116.  

In sum, the Board finds that a 30 percent rating, and no 
higher, should be assigned for the Veteran's service-
connected right elbow sprain as of November 17, 2008.  As a 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent prior to November 17, 2008, 
this part of the appeal must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A 10 percent initial rating, and no higher, is granted for 
the entirety of this appeal for tanned facial skin with 
lentigines.  

A 30 percent rating, and no higher, is granted, effective 
November 25, 2008, for right elbow sprain; entitlement to an 
initial compensable rating prior to November 25, 2008, is 
denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


